Allowable Subject Matter
Claims 27-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 27 and 40 the closest prior arts Kim (US 20140153484 A1), Li (US 20150358117 A1), and You (US 20180084572 A1) fail to anticipate or render the claims in question obvious. Kim discloses segmenting a transport block into a code block based on an identified number of resources and transporting the transport block (see paragraphs 132-138), but does not disclose this segmentation is performed based on a received indication associated with a reference number of resources of the overhead channel. Li, in paragraph 42, and You, in paragraph 173, disclose that this segmentation may be performed based on a received indication of a reference number of resources, but do not disclose this reference number of resources is based on the direction of the communication link. Furthermore, it would not be obvious for one or ordinary skill in the art at the time of filing to combine such features so as to obtain the features as recited in the instant claims.  The closest prior arts Kim, Li, and You, fail to teach the features as recited in claims 27 and 40. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 27 and 40 obvious, over any of the prior art of record, alone or in combination.
Claims 28-39 and 41-52 depend on claims 27 and 40 respectively and are allowable based upon the claims on which they respectively depend upon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412